Citation Nr: 1414827	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-17 616	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to an extension of the 45 months of education benefits under the Dependent's Educational Assistance (DEA) program, including consideration of special restorative training.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2000.  The appellant is his daughter and prior recipient of DEA educational benefits under 38 U.S.C. Chapter 35 due to his adjudicated permanent and total disability rating for service-connected disability.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was later transferred to the Oakland, California, RO where a February 2012 hearing was held before the undersigned Veterans Law Judge (this type of proceeding is often and more commonly referred to as a "Travel Board" hearing).  During the hearing the appellant provided additional documentary evidence and waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

But to ensure proper consideration of all potential theories of recovery, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Notwithstanding the applicable final delimiting date of eligibility for Chapter 35 educational assistance, disbursement of these benefits also may not exceed a period of 45 months total, unless it is determined that a longer period is required for special restorative training under the circumstances outlined in 38 C.F.R. § 21.3300(c).  See 38 C.F.R. § 21.3020(b) (2013).  One further exception to the 45-month limitation is where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program.  See 38 C.F.R. § 21.3044(c)(1).  
 
There is no material dispute in this case that the appellant utilized the full 45-month original period of Chapter 35 benefits in advance of her September 3, 2012 delimiting date.  However, consistent with the contentions raised by the appellant and her representative, the Board finds that the RO/AMC must consider in the first instance whether the exception for special restorative training applies.  (The subsequent exception regarding the special assistance for the educationally disadvantaged program is applicable only to cases involving surviving spouse claimants.).

Accordingly, this claim is REMANDED for the following action:

Readjudicate this claim for extension of the 45-month period of Chapter 35 educational assistance benefits, to directly consider whether the regulatory exception for special restorative training under 38 C.F.R. § 21.3300(c) is applicable (including, if deemed necessary, consulting with a counseling psychologist or vocational rehabilitation counselor regarding the propriety of restorative training).  

If this claim continues to be denied, send the appellant and her representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

